DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-16 directed to an invention non-elected with traverse in the reply filed on 2/28/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Information Disclosure Statement

Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 11/09/2020 appears to be acceptable.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a second speed estimate based on a difference between two of the time stamps, and the second speed estimate being used in an operational speed control; wherein the teeth for the time stamps of the second speed estimate are spaced farther apart around the speed wheel than the teeth for the time stamps of the first speed estimate, the first speed estimate thereby being determined quicker than the second speed estimate and the second speed estimate being more accurate than the first speed estimate,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-12 are allowed due to dependency on claim 1.

The Office considered a combination of Curlier et al. US 20150211380; Certain US 2016/0090918; and Pugh US 5933005 for one or more claims.
In claim 1, Curlier teaches a speed control system for a turbine, comprising: 
a speed wheel (Figs. 3-4) attached to and rotatable with the turbine, the speed wheel comprising a plurality of teeth (11/12); 
a speed probe (71, Fig. 8) providing an indication each time one of the plurality of teeth (11/12) passes the speed probe; 
a timer providing a time stamp for each of the indications [80]; 
a memory storing each of the time stamps (reasonably implicit from [77 and 100]); 
a first speed estimate based on a difference between two of the time stamps [80]; and 
the first speed estimate being used in an overspeed protection [2, 46, and 87].
The Office notes that Curlier teaches identical inductive sensors (71 and 81 in 
 Curlier fails to teach a second speed estimate based on a difference between two of the time stamps;
and the second speed estimate being used in an operational speed control; 
wherein the teeth for the time stamps of the second speed estimate are spaced farther apart around the speed wheel than the teeth for the time stamps of the first speed estimate, the first speed estimate thereby being determined quicker than the second speed estimate and the second speed estimate being more accurate than the first speed estimate. 
Certain teaches varying fuel flow and shutting down a turbine responsive to overspeed based on similar speed detection using circumferential teeth (Fig. 1 and [3, 21, 55, 66, and 102),
Pugh teaches a speed calculation based on one revolution of a toothed wheel (Figs. 6 and 7 and col. 7, lines 9-19), but this is for an internal combustion engine having a throttle, and the point of the speed calculation is to determine the angular position of a throttle (Abstract).  Pugh has no teachings for a turbine engine.  It’s otherwise not apparent why a person having ordinary skill in the art would have any motivation to apply Pugh to Curlier.  Application of Pugh to Curlier in a way that would teach claim 1 is considered to involve heavy (impermissible) hindsight bias.

The Office considered many other references, as is evidenced by the list of references cited, both within and beyond the turbine arts.  Not a single reference presents a clear teaching of “a second speed estimate based on a difference between two of the time stamps; and the second speed estimate being used in an operational speed control; wherein the teeth for the time stamps of the second speed estimate are spaced farther apart around the speed wheel than the teeth for the time stamps of the first speed estimate, the first speed estimate thereby being determined quicker than the second speed estimate and the second speed estimate being more accurate than the first speed estimate.”  In the absence of a clear teaching of these claim elements in the prior art, claim 1 is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICKEY H FRANCE/Examiner, Art Unit 3746